DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-5.

Election/Restrictions
Applicant’s election without traverse of a shampoo, claims 1-5, in the reply filed on 08/12/2022 is acknowledged.
Accordingly, claims 6-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the alkyl chain" in the seventh line.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which alkyl chain “the alkyl chain” is referring to. It is unclear if “the alkyl chain” is referring to the C1-C6 alkyl chain or to another alkyl chain in the formula. 

Claim 1 recites the limitation "the compound" in the thirteenth line.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what compound “the compound” is referring to. It is unclear if “the compound” is referring to the surfactant of Formula I or to a compound within the surfactant of Formula I. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viravau et al. (US 2011/0158927, Jun. 30, 2011) in view of Schorzman et al. (US 2007/0142583, Jun. 21, 2007), as evidenced by Hutton et al. (WO 2008/114232 A2, Sep. 25, 2008).
Viravau et al. disclose a cosmetic composition for washing and conditioning keratin fibers comprising a cosmetically acceptable medium (claim 1). The cosmetic composition may be in the form of a shampoo for cleansing and conditioning keratin fibers (claim 13). The cosmetic composition may comprise at least one silicone, such as amino silicones (¶ [0157]). “Amino silicone” is understood to mean any silicone comprising at least one primary, secondary, or tertiary amine function or a quaternary ammonium group (¶ [0158]). The composition may further comprise at least one additive known in the art such as natural and synthetic thickeners and pH stabilizers (¶ [0207]). The cosmetically acceptable medium is formed from a mixture of water and at least one cosmetically acceptable solvent such as propylene glycol (i.e. soil penetration agent) (¶ [0205]). The composition may also comprise a fragrance (¶ [0215]). 
Viravau et al. differ from the instant claims insofar as not disclosing wherein the composition comprises a compound of Formula I:

    PNG
    media_image1.png
    400
    623
    media_image1.png
    Greyscale
.
	However, Schorzman et al. disclose cationic organosilicon-containing monomers (¶ [0008]). An exemplary monomer is:


    PNG
    media_image2.png
    270
    766
    media_image2.png
    Greyscale
(¶ [0040]). Various articles are formed of organosilicon-containing materials (¶ [0004]).
	
Formula V of Schorzman et al. corresponds to Formula I of the claimed invention. 

    PNG
    media_image3.png
    268
    768
    media_image3.png
    Greyscale

Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Viravau et al. disclose wherein the composition may comprise an amino silicone comprising secondary amine function. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated the cationic organosilicon-containing monomer of Formula V of Schorzman et al. into the composition of Viravau et al. since organosilicon materials are used in various articles and the cationic organosilicon-containing monomer of Formula V is a known and effective amino silicone comprising secondary amine function as taught by Schorzman et al. 
In regards to instant claim 4 reciting a soil penetration agent, the composition of Viravau et al. comprises propylene glycol. As evidenced by Hutton et al., propylene glycol is a soil penetration agent (page 15, first full paragraph). Therefore, since the composition of Viravau et al. comprises propylene glycol. The composition of Viravau et al. comprises a soil penetration agent. 

2.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viravau et al. (US 2011/0158927, Jun. 30, 2011) in view of Schorzman et al. (US 2007/0142583, Jun. 21, 2007) and further in view of Glover et al. (US 5,707,550, Jan. 13, 1998).
	The teachings of Viravau et al. and Schorzman et al. are discussed above. Viravau et al. and Schorzman et al. do not disclose wherein the composition comprises a foam booster.
	However, Glover et al. disclose using oxyethylene functional organosilane compounds as foam boosters in hair shampoo compositions (abstract). Shampoo products are expected to foam and to foam well because the consumer identifies their foaming ability and a voluminous quantity of lather with cleansing performance (col. 1, lines 10-12).
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated a foam booster into the composition of Viravau et al. motivated by the desire to have the composition foam since consumers associate foaming ability and a voluminous quantity of lather with cleansing performance as taught by Glover et al. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,008,348 and claim 1 of U.S. Patent No. 11,427,760 in view of Viravau et al. (US 2011/0158927, Jun. 30, 2011). The pending claims and the patented claims both recite substantially the same compound of Formula I. The pending claims differ from the patented claims insofar as disclosing wherein the compound of Formula I is in a shampoo. However, Viravau et al. disclose wherein a shampoo composition may comprise silicones (claim 1, claim 13, ¶ [0157]). Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated the compound of Formula I into a shampoo composition since the compound of Formula I is a known and effective silicone compound. 

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/118,312, claim 1 of copending Application No. 17/120,032, claim 1 of copending Application No. 17/120,035, claim 1 of copending Application No. 17/120,040, and claim 1 of copending Application No. 17/127,033 in view of Viravau et al. (US 2011/0158927, Jun. 30, 2011). The pending claims and the copending claims both recite substantially the same compound of Formula I. The pending claims differ from the copending claims insofar as disclosing wherein the compound of Formula I is in a shampoo. However, Viravau et al. disclose wherein a shampoo composition may comprise silicones (claim 1, claim 13, ¶ [0157]). Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated the compound of Formula I into a shampoo composition since shampoos comprise silicone and the compound of Formula I is a known and effective silicone.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Claims 1-5 are rejected.
Claims 6-20 are withdrawn.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612